Citation Nr: 0018995	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1941 to 
October 1942.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The appellant's service connected peptic ulcer disease is 
not currently detectable and is not manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; nor are there 
continuous moderate manifestations of peptic ulcer 
disease.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Part 4, Diagnostic Code (DC) 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a VA examination including an 
upper GI series examination..  In addition, the RO obtained 
numerous VA medical records that the appellant indicated were 
available.  The appellant has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

The appellant was initially granted service connection by 
rating decision dated in February 1945.  He was assigned a 10 
percent evaluation for peptic ulcer disease at that time.  
The appellant has sought an increase in this rating several 
times since 1944 but the rating has never been increased.

In August 1998, the appellant filed a claim for an increased 
rating, asserting that his condition had worsened.  He 
submitted VA outpatient and hospital treatment records from 
March 1997 to August 1998 which indicated a history of peptic 
ulcer disease, but these records contained no evidence of 
treatment for ulcers and no current diagnosis of ulcers.

In September 1998, the appellant received a VA examination 
for his stomach.  He was reportedly 5'5'' tall and weighed 
162 pounds.  The examiner noted that the appellant complained 
of stomach pain and that he was taking medication daily.  The 
abdomen was soft; there was slight epigastric tenderness 
without rebound.  No masses were palpable and the stool was 
negative for occult blood.  The appellant was provided an 
upper gastrointestinal examination with barium.  There were 
no esophageal lesions noted, and the stomach, duodenal bulb 
and duodenal sweep appeared normal.  There was no indication 
of any active ulcer.  The impression was peptic ulcer 
disease, "alleged not found".

The appellant submitted additional treatment notes and 
hospitalization records from August 1998 to February 1999 but 
these records contain no mention of treatment for or 
diagnosis of peptic ulcer disease.

III.  Analysis

The appellant contends that a disability rating in excess of 
20 percent is warranted for his service connected peptic 
ulcer disease.

Under the regulations a 10 percent evaluation is warranted 
for peptic ulcer disease when the symptoms are "mild" and 
there are :recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, DC 7305 (1999).  A higher evaluation, of 
20 percent, is not warranted unless the symptoms are 
"moderate" and there are "recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations".  Id.

The terms "mild", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  Terminology such as 
"mild", "moderate" and "severe" is used by VA examiners 
and others and although an element of evidence to be 
considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  The medical evidence does not establish that the 
appellant is entitled to an increased evaluation for peptic 
ulcer disease.  In making this determination, the Board 
places great probative weight on the VA examination conducted 
in September 1998.  This examination was performed 
specifically for the purpose of a disability evaluation.  The 
additional records submitted by the appellant mention a 
history of peptic ulcer disease but do not show treatment for 
or current diagnosis of peptic ulcer disease.  The VA 
examination shows no esophageal lesions and normal stomach, 
duodenal bulb and duodenal sweep.  The VA examiner concluded 
there was no active ulcer shown.  These symptoms do not 
establish entitlement to a disability rating in excess of 10 
percent for peptic ulcer disease.  38 C.F.R. § 4.114, DC 7305 
(1999).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years will not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.952(b) (1999).  There has been no such 
showing in this case.

Therefore the Board finds that the appellant is not entitled 
to an increased evaluation for his service connected peptic 
ulcer disease, but that he continues to be entitled to a 10 
percent evaluation for this disability.

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his peptic ulcer disease due to 
his reported symptomatology, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against an increased rating 
above 10 percent for the peptic ulcer disease, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for service connected peptic ulcer disease is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

